EXHIBIT 99.2 WAFERGEN BIO-SYSTEMS, INC. Unaudited Pro Forma Condensed Consolidated Financial Information December31, 2013 WAFERGEN BIO-SYSTEMS, INC. Unaudited Pro Forma Condensed Consolidated Financial Information December31, 2013 Table of Contents Page Overview of Unaudited Pro Forma Condensed Consolidated Financial Information as of December31,2013 1 Unaudited Pro Forma Condensed Consolidated Balance Sheet as of December31, 2013 3 Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31,2013 4 Notes to the Unaudited Pro Forma Condensed Consolidated Financial Information 5 WAFERGEN BIO-SYSTEMS, INC. Unaudited Pro Forma Condensed Consolidated Financial Information December31, 2013 Overview On January6, 2014, WaferGen Bio-systems, Inc. (the“Company”) completed its acquisition of certain operational assets and certain liabilities relating to the product line of IntegenX Inc. used in connection with developing, manufacturing, marketing and selling instruments and reagents relating to library preparation for next generation sequencing, including the Apollo 324TM instrument and the PrepXTM reagents (the “Apollo Product Line”), pursuant to an Asset Purchase Agreement dated January6, 2014. The Company has prepared the Unaudited Pro Forma Condensed Consolidated Balance Sheet with the assumption that the date of acquisition was December31, 2013, for a total purchase price of approximately $3.5 million. The Company’s Unaudited Pro Forma Condensed Consolidated Balance Sheet as of December31, 2013, is based on the historical audited Condensed Consolidated Balance Sheet of the Company as of December31, 2013, combined with the audited Statement of Assets Acquired and Liabilities Assumed of the Apollo Product Line as of December31, 2013, after giving effect to the Company’s acquisition of the Apollo Product Line on December31, 2013, and includes the assumptions and adjustments as described in the accompanying notes hereto. The Company’s Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31, 2013, is based on the historical audited Condensed Consolidated Statement of Operations of the Company for the year ended December31, 2013, combined with the audited Statement of Revenues and Direct Expenses of the Apollo Product Line for the year ended December31, 2013, after giving effect to the Company’s acquisition of the Apollo Product Line as if it had occurred on January1, 2013, and includes the assumptions and adjustments as described in the accompanying notes hereto. The Unaudited Pro Forma Condensed Consolidated Balance Sheet is presented as if the acquisition of the Apollo Product Line had occurred on December31, 2013. The Unaudited Pro Forma Condensed Consolidated Statement of Operations for the year ended December31, 2013, assumes the acquisition of the Apollo Product Line was completed on January1, 2013. The Unaudited Pro Forma Condensed Consolidated Financial Information contained in this Form 8-K/A is presented for illustrative purposes only, contains a variety of adjustments, assumptions and preliminary estimates, is subject to numerous other uncertainties and does not reflect what the combined entity’s financial position or results of operations would have been had the acquisition been completed as of the dates assumed for purposes of that pro forma financial information, nor does it reflect the financial position or results of operations of the combined company following the acquisition. The pro forma adjustments are based on the preliminary information available at the time of the preparation of this document. 1 WAFERGEN BIO-SYSTEMS, INC. Unaudited Pro Forma Condensed Consolidated Financial Information December31, 2013 The Unaudited Pro Forma Condensed Consolidated Financial Information has been prepared using the acquisition method of accounting. The estimated fair values of the acquired assets and assumed liabilities as of the date of acquisition, which are based on estimates and assumptions of the Company and the consideration paid, are reflected therein. As explained in more detail in the accompanying Notes to the Unaudited Pro Forma Condensed Consolidated Balance Sheet, the total purchase price of approximately $3.5million to acquire the Apollo Product Line has been allocated to the assets acquired and assumed liabilities based upon preliminary estimated fair values at the date of acquisition. Independent valuation specialists are conducting analyses in order to assist management of the Company in determining the fair values of the acquired assets and liabilities assumed. The Company’s management is responsible for these internal and third party valuations and appraisals. The Company is continuing to finalize the valuations of these net assets. The fair value allocation consists of preliminary estimates and analyses and is subject to change upon the finalization of the appraisals and other valuation analyses, which will be completed during the oneyear measurement period following the acquisition date. Although the final determination may result in asset and liability fair values that are different from the preliminary estimates of these amounts included herein, it is not expected that those differences will be material to an understanding of the impact of this transaction on the financial results of the Company. The Unaudited Pro Forma Condensed Consolidated Financial Information should be read in conjunction with the historical consolidated financial statements and accompanying notes of the Apollo Product Line that are included in this Form 8-K/A and the historical financial statements of the Company. 2 WAFERGEN BIO-SYSTEMS, INC. Unaudited Pro Forma Condensed Consolidated Balance Sheet December31, 2013 ProForma WaferGen WaferGen Apollo Adjustments Bio-systems, Inc. Bio-systems, Inc. Product Line (Note3) Notes Proforma Assets Current assets: Cash and cash equivalents $ $
